White, Presiding Judge.
Whilst it would ordinarily appear exceedingly improbable and highly incredible that a party should attempt to ravish a married woman in bed with her husband, still it is by no means impossible, and circumstances may well be imagined in which the assailant would take the risk of such an attempt in the hope that it could be accomplished without discovery in his victim’s mistaken belief that it was the act of the husband. It will not do to say that a thing is impossible because it appears unreasonable or improbable. To so argue is “purely a speculative attempt to sound the depths of human depravity and to assign arbitrary limits beyond which desire and passion are to be held incapable of seducing or impelling human nature.”
In this case there are some apparent inconsistencies shown in the statements made at different times by the principal witnesses for the prosecution, but they do not occur as to the main facts that the assault was made and that defendant was the guilty party. There is also some conflict in the evidence. This was matter exclusively for the jury to determine. They have seen fit to credit the testimony of the prosecuting witnesses and we can not see that that testimony is either improbable or untrue. *350The jury and the court below were in much better attitude to judge of the credit and weight to be given it than are we. That it is sufficient to support the judgment if entitled to credit we have no doubt. Having found no error in the conviction the judgment is affirmed.
Opinion delivered November 17, 1886.

'Affirmed.